Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. US 2020/0202581 in view of Lee et al. US 2020/0302575.

Kawaguchi discloses:
1. A method of compensating for color differences between adjacent lens images in a panoramic image, each of the lens images comprising multiple character regions, each of the character regions having a character point, the method comprising: calculating color differences of each pair of character regions according to average color values of the character regions (Fig. 5: cameras on the car with overlapping regions in the corners; Fig. 13; 0103; Fig. 10; 0080-8; while calculating color differences is not explicitly stated in the art, 0103: “a case where signal levels of each of R, G, and B of pixels included in the two processing region having the correspondence relationship completely do not coincide and are different from each other” notes there are conditions that rely upon there being a difference and therefore would be obvious to calculate the color difference); determining color adjustment amounts of character points in each lens image according to the color differences of each pair of character regions (0080-8); and calculating a color adjustment amount of an element according to positions of the element and its two adjacent character points, and the color adjustment amounts of the two adjacent character points (Fig. 10; 0080-8): wherein the multiple character regions are located at a periphery of each lens image (Fig. 5: cameras on the car with overlapping regions in the corners).
Kawaguchi does not explicitly disclose the following, however Lee teaches wherein two character regions of each pair of character region are located at any two adjacent lens images out of multiple lens images from a multiple-lens camera (Fig. 1: 110, 130-142; Table 1: feature point extraction, stitching, correspondence sets, 360 projection, cube, seam information)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to update process required when an object appears on the overlapped region.
	

4. The method according to claim 1, further comprising: obtaining the average color values of the character regions prior to the step of calculating the color differences (0080-8; equ. 7: the average color is part of the calculation for readjustment).

14. The method according to claim 1, further comprising: calculating a color value of a pixel according to its sample value and color adjustment amount (0080-8).

15. The method according to claim 14, further comprising: repeating the step of calculating the color adjustment amount and calculating the color value until all the pixels of a lens image is processed to form a color-compensated lens image (0080-8).

16. The method according to claim 15, wherein the element is a pixel (0080-8).
Allowable Subject Matter
Claims 7-11 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301. The examiner can normally be reached flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOSEPH W BECKER/Examiner, Art Unit 2483